Citation Nr: 0911895	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to service connection for arthritis of the 
lumbar spine with bulging disc at L4-5 and herniation at L5-
S1, claimed as low back injury.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in January 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence that 
had not been considered by the RO, however a remand pursuant 
to 38 C.F.R. § 20.1304 (2008) is not necessary regarding this 
evidence as the Veteran specifically waived RO jurisdiction 
of the newly submitted evidence.  This evidence consists of a 
private psychological evaluation noting that the Veteran has 
depression and anxiety secondary to his back.  Likewise, the 
Veteran submitted a private medical opinion dated in October 
2007 indicating the Veteran has neck pain, hypertension, 
paroxymal atrial tachycardia, frontal headaches, gastro-
intestinal reflux disease, and hiatal hernia conditions that 
are as likely as not caused by, secondary to, or aggravated 
by service.  None of these issues have been adjudicated by 
the RO and are referred back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional development.  The 
competent medical evidence of record indicates that the 
Veteran has a current low back disability.  Private medical 
treatment records dated in August 1993 and November 1994 note 
that in May 1991 the Veteran was pulling some cables and hurt 
his back.  1991 records are in the claims folder.  A private 
medical examination dated in April 2006 notes that the 
Veteran was given impressions of chronic lumbar spine 
syndrome, chronic lumbar spine stenosis, and chronic lumbar 
disc herniation at L5-S1.  

Service treatment records (STRs) dated February 1968 note 
that the Veteran developed acute back pain after bending 
over, and it was noted that he had some spasm of his left 
paraspinal muscles.  A letter dated in February 1968 from the 
chief of internal medicine notes that the Veteran had had 
several episodes of low back sprains involving the left 
paraspinal muscle and that he should be cross-trained into a 
different field because it was possible that the weights he 
had to lift were excessive for a man of his size.  April 1968 
STRs note that the Veteran had a 6 month history of recurrent 
back aches associated with fatigue and exertion.  X-rays were 
noted as normal, but there was back pain on palpation of the 
lumbar spine.  He was placed on permanent profile for 
recurrent low back strain in April 1968 and April 1969.

The Veteran's entrance examination dated in February 1966 
notes that clinical evaluation revealed the Veteran had a 
normal spine and other musculoskeletal system and that the 
Veteran himself reported not then having or ever having had 
back pain, and his November 1969 separation examination notes 
that although clinical evaluation revealed that the Veteran 
had a normal spine and other musculoskeletal system, he had a 
history of episodes of low back strain in the past due to 
heavy lifting that responded to conservative therapy with no 
complications and no sequelae.

A private medical opinion dated in April 2006 indicates that 
the Veteran has a low back condition, and that the physician 
believes that his condition is just as likely as not related 
to the duties of his military background.  A private medical 
opinion dated in October 2007 notes that the Veteran has low 
back conditions.  The clinician noted that in the absence of 
any significant contradictory evidence the "benefit of the 
doubt" must be awarded to the patient and the evidence 
presented provides that the conditions stated are more likely 
than not caused by, secondary to, and/or aggravated by 
military service.  The Board notes that neither of these 
medical professionals indicated that they reviewed any 
records or other evidence before rendering their opinions and 
provided no rationale for their opinions.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board notes that these medical opinions are too 
speculative to be the basis of a grant of service connection.

Thus, the record contains competent medical evidence of a 
current low back disability, treatment for the Veteran's back 
during service, and medical evidence indicating that the 
current disability may be associated with service.  However, 
there is insufficient medical evidence for the Board to 
decide the Veteran's claim and a VA medical examination must 
be provided to determine the nature and etiology of the 
Veteran's claimed low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006 & Supp. 2008); see also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current low back disability.  
The examiner should conduct a thorough 
examination and diagnose any and all 
disabilities related to the Veteran's low 
back.  The examiner is asked to provide an 
opinion on the following:  Is it at least 
as likely as not ( a 50 percent or more 
probability) that any currently diagnosed 
back disability is related to service, to 
include to the back problems documented in 
the service treatment records?

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note and discuss the Veteran's in-service 
treatment for his low back, his post 
service treatment records, including those 
indicating that the Veteran injured his 
back in May 1991, and the April 2006, 
October 2007 and March 2008 private 
medical opinions of record.  A complete 
rationale should be provided for all 
opinions. 

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




